Citation Nr: 0803684	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  05-13 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an effective date earlier than March 28, 
1994 for the grant of service connection for toxoplasmosis, 
for the purpose of accrued benefits.
 
2.  Entitlement to an increased disability rating for the 
service-connected toxoplasmosis, currently evaluated as 30 
percent disabling, for the purpose of accrued benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

David T. Cherry, Counsel


INTRODUCTION

The veteran served on active duty from November 1963 to 
November 1966.  
Service in Vietnam is indicated by the evidence of record.  
He died in December 2002.  The appellant is his surviving 
spouse.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (the RO).

Procedural history

In a December 1994 rating decision, the veteran was granted 
service connection toxoplasmosis, effective March 28, 1994; a 
noncompensable (zero percent) disability rating was assigned.  
In an August 1995 rating decision, a 30 percent disability 
rating was assigned for toxoplasmosis, effective March 28, 
1994.  

As explained in more detail below, prior to the veteran's 
death in December 2002, he had pending before the Board a 
claim for an effective date earlier than March 28, 1994 for 
the grant of service connection for toxoplasmosis; and a 
claim for an increased rating for the service-connected 
toxoplasmosis.  The Board dismissed these claims in July 2003 
due to the veteran's death.  See Zevalkink v. Brown, 
102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 
Vet. App. 330, 333-34 (1997) [as a matter of law, veterans' 
claims do not survive their deaths]. 

Subsequent to the veteran's death, the appellant filed claims 
for accrued benefits as to both the effective date of service 
connection and the matter of an increased disability rating 
for the service-connected toxoplasmosis.  In the June 2004 
rating decision, the RO denied accrued benefits to the 
appellant, specifically an effective date earlier than March 
28, 1994 for the grant of service connection for 
toxoplasmosis and an increased disability rating for the 
service-connected toxoplasmosis.  The appellant perfected an 
appeal of those denials.  

Remanded issue 

The issue of entitlement to an increased disability rating 
for the service-connected toxoplasmosis, currently evaluated 
as 30 percent disabling, for the purpose of accrued benefits, 
is addressed in the REMAND portion of the decision below and 
is  REMANDED to the RO via the VA Appeals Management Center 
(AMC) in Washington, DC.

Issue not on appeal

A May 2005 statement from the appellant indicates that her 
accrued benefits claim which was timely filed in January 2003 
included claims for an increased (compensable) rating for 
service-connected residuals of malaria and for an earlier 
effective date for the grant of service connection for 
residuals of malaria.  

The Board additionally observes that based on an October 2002 
statement of the veteran, at the time of his death there may 
have been pending a claim of whether a July 1972 rating 
decision which assigned a noncompensable disability rating 
for residuals of malaria effective January 27, 1972 contained 
clear and unmistakable error (CUE).  

These matters have not been adjudicated by the agency of 
original jurisdiction.  They are referred to the RO for 
appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 
(1995) [the Board does not have jurisdiction of issues not 
yet adjudicated by the RO]; see also Bernard v. Brown, 4 Vet. 
App. 384 (1993).

FINDINGS OF FACT

1.  On April 9, 1969, VA received the veteran's claim of 
entitlement to service connection for toxoplasmosis.

2.  An August 1969 rating decision did not specifically deny 
service connection for toxoplasmosis.

3.  The veteran did not subsequently withdraw his claim of 
entitlement to service connection for toxoplasmosis.

4.  On March 28, 1994, the RO received a statement from the 
veteran in which the veteran claimed service connection for 
toxoplasmosis.

5.  In a December 1994 rating decision, service connection 
was granted for toxoplasmosis effective March 28, 1994.  

6.  The veteran timely expressed disagreement with the 
effective date of the grant of service connection for 
toxoplasmosis, and his earlier effective date claim remained 
pending at the time of his death in December 2002.


CONCLUSION OF LAW

The criteria for an assignment of an effective date of April 
9, 1969 for the grant of service connection for toxoplasmosis 
on an accrued basis have been met.  38 U.S.C.A. §§ 5110, 5121 
(West 2002); 38 C.F.R. §§ 3.400, 3.1000 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  Entitlement to an effective date earlier than March 28, 
1994 for the grant of service connection for toxoplasmosis, 
for the purpose of accrued benefits.

The appellant is seeking an earlier effective date for the 
grant of service connection for toxoplasmosis for accrued 
benefits purposes.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The Board will then render a 
decision.  

The remaining issue on appeal, entitlement to an increased 
disability rating for the service-connected toxoplasmosis, 
currently evaluated as 30 percent disabling, for the purpose 
of accrued benefits, is being remanded for further 
development.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The Board has given consideration to the provisions of the 
VCAA.  The VCAA includes an enhanced duty on the part of VA 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.

No VCAA notice is necessary in this case because, as is more 
thoroughly discussed in the law and regulations section 
immediately below, the outcome of this earlier effective date 
claim for accrued benefits purposes depends exclusively on 
documents which are already contained in the veteran's VA 
claims folder.  

In any event, the appellant in fact received VCAA notice via 
a letter from the RO dated in June 2003.   No additional 
notice is necessary.

The appellant has been accorded ample opportunity to present 
evidence and argument in support of her claim.  See 38 C.F.R. 
§ 3.103 (2007).  She has retained the services of a 
representative who has presented argument on her behalf.  She 
has not requested a Board hearing.  

Accordingly, the Board will proceed to a decision on the 
merits as to this issue.

Pertinent law and regulations

Accrued benefits

The law and regulation governing claims for accrued benefits 
state that, upon the death of a veteran, his or her lawful 
surviving spouse may be paid periodic monetary benefits to 
which the veteran was entitled at the time of his or her 
death, and which were due and unpaid for a period not to 
exceed two years, based on existing rating decisions or other 
evidence that was on file when the veteran died. 38 U.S.C.A. 
§ 5121 (West 2002); 38 C.F.R. § 3.1000 (2007); see also Jones 
v. Brown, 8 Vet. App. 558, 560 (1996).

Although the appellant's claim for accrued benefits that is 
at issue in this appeal is separate from the claim of the 
veteran filed prior to his death, the accrued benefits claim 
is "derivative of" the claim of the veteran and, by statute, 
the appellant takes the veteran's claim as it stood on the 
date of his death.  See Zevalkink v. Brown, 
102 F.3d 1236, 1242 (Fed. Cir. 1996).

Entitlement to accrued benefits must be determined based on 
evidence that was physically present or constructively 
present (such as VA treatment records) in the veteran's 
claims folder when he died.  See 38 U.S.C.A. § 5121(a); 
Ralston v. West, 13 Vet. App. 108, 113 (1999).

Effective dates

Unless specifically provided otherwise, the effective date of 
an award of compensation based on an original claim shall be 
fixed in accordance with facts found but shall not be earlier 
than the date of receipt of application therefor.  
See 38 U.S.C.A. § 5110(a).  The implementing VA regulation 
provides that the effective date of an award of compensation 
based on an original claim will be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
See 38 C.F.R. § 3.400(a) (2007).  

The effective date for an award of service connection for a 
disability shall be the day following separation from active 
service or date entitlement arose if the claim was received 
within one year after separation from service; otherwise, the 
effective date shall be date of receipt of claim or date 
entitlement arose, whichever is later.  38 C.F.R. § 
3.400(b)(2)(i).

Claims

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid or furnished to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (West 2002); 38 C.F.R. § 3.151(a) (2007).  The term 
"claim" or "application" means a formal or informal 
communication in writing requesting a determination of 
entitlement or evidencing a belief in entitlement to a 
benefit.  38 C.F.R. § 3.1(p) (2007).

Any communication or action indicating an intent to apply for 
one or more benefits under the laws administered by VA, from 
a veteran or his representative, may be considered an 
informal claim.  Such informal claim must identify the 
benefit sought.  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the veteran, it will be 
considered filed as of the date of receipt of the informal 
claim.  38 C.F.R. § 3.155 (2007).

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2007) 
[reasonable doubt to be resolved in veteran's favor].  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The RO assigned an effective date of March 28, 1994 for the 
grant of service connection for toxoplasmosis on the basis 
that a claim for service connection for that disability was 
received on that day.  The veteran expressed disagreement 
with the effective date of the grant of service connection 
for toxoplasmosis, and his earlier effective date claim 
remained pending at the time of his death in December 2002.    

During his lifetime, the veteran in essence argued - and the 
appellant in essence still argues - that the RO did not 
adjudicate a September 1969 claim for service connection for 
toxoplasmosis; that such claim remained pending until service 
connection was eventually granted in 1994; and that at least 
a September 1969 effective date is therefore warranted. 

The Board believes that a brief procedural history will 
assist in an understanding of its analysis of this claim.
 
Procedural history

Medical records indicate that the veteran experienced a high 
fever in Vietnam in 1966; that he was hospitalized for two 
weeks; and that toxoplasmosis was diagnosed.

On April 9, 1969, a RO received the veteran's claim for 
service connection for malaria and a skin condition.  In an 
August 1969 rating decision, the RO denied service connection 
for malaria and a skin condition. The rating decision 
reflects that the veteran had toxoplasmosis in service and 
that he did not have currently have toxoplasmosis.  The 
rating decision also lists "skin condition and toxoplasmosis 
not found on last examination" as a non-service-connected 
disability.  However, the rating decision does not reflect a 
specific denial of service connection for toxoplasmosis as a 
parasitic disease separate from malaria.  An August 12, 1969 
letter from a RO to the veteran reflects that the veteran was 
notified that service connection was denied for malaria and a 
skin condition.  The letter did not mention toxoplasmosis.

In April 1972, the veteran's representative, Veterans of 
Foreign Wars of the United States,  contacted VA, asking for 
administrative review of the August 1969 [mistakenly 
described as August 1967] rating decision.  The 
representative argued that service connection should be 
granted for toxoplasmosis, based on a consultation with a VFW 
Medical Consultant.  In essence, the VFW Medical Consultant 
indicated that the veteran had toxoplasmosis, not malaria.  

In a July 1972 rating decision, service connection was 
granted for malaria.  That rating decision did not address 
service connection for toxoplasmosis.

On March 28, 1994, the RO received a statement from the 
veteran in which the veteran claimed service connection for 
toxoplasmosis.  In a December 1994 rating decision, service 
connection was granted for toxoplasmosis effective March 28, 
1994.  The veteran timely expressed disagreement with the 
effective date of the grant of service connection for 
toxoplasmosis.

The subsequent procedural history of this matter is long and 
complicated, and resulted in two appeals to the Court.  A May 
2002 of the Court reflects that issues before the Court at 
that time included the earlier effective date claim for the 
grant of service connection for toxoplasmosis.  

The veteran died in December 2002.  In July 2003, the Board 
dismissed the veteran's claim for an effective date earlier 
than March 28, 1994 for the grant of service connection for 
toxoplasmosis based on the veteran's death.  

The appellant filed a claim for accrued benefits in January 
2003, which the RO denied.  This appeal followed.

Discussion

The appellant seeks an effective date earlier than March 28, 
1994 for service connection for toxoplasmosis for accrued 
benefits purposes.  

As an initial matter, it is uncontroverted that the veteran's 
earlier effective date claim remained pending at the time of 
his death in December 2002.  The appellant timely filed her 
accrued benefits claim, and she timely appealed the RO's 
denial of that claim.

The outcome of this issue hinges on whether that a claim for 
service connection for toxoplasmosis was pending prior to 
March 28, 1994.  Although the RO's reasoning is somewhat 
obscure, it is clear that the RO believed that the veteran's 
initial claim    
of entitlement to service connection for toxoplasmosis was 
filed on that date.

The Board initially observes that, at the very least, a claim 
for service connection for toxoplasmosis existed as of April 
1972, when VFW specifically requested service connection for 
toxoplasmosis.  That claim was unacted upon by VA and 
therefore remained pending until service connection was 
eventually granted in 1994.  The appellant seeks an even 
earlier effective date than 1972, however.

In its May 2002 memorandum decision, the Court noted that 
"VA had failed to issue an RO decision on his 1969 claim for 
service connection for [toxoplasmosis] - a mistake that it 
did not correct for 25 years."  See the May 2002 memorandum 
decision, page 6.  The Court added that "because the [record 
on appeal] demonstrates that no notice was given in 1969 and 
1972 as to any adjudication of the veteran's toxoplasmosis 
claim, and because the 1969 decision was reconsidered in the 
1994 decision, the toxoplasmosis claim from 1969 remains open 
and part of the current claim stream now before the Court."  
Id. at 14.  

In short, the Court made it clear its opinion that there was 
a 1969 claim for toxoplasmosis; that this claim was not 
adjudicated; and that even if it were, any such determination 
on that claim was not final.  

Because the Court's memorandum decision pertained to the 
veteran's claim for an earlier effective date and not the 
appellant's claim for accrued benefits, the Board is not 
bound by the Court's determination on the September 1969 
claim.  Cf. Chisem v. Gober, 10 Vet. App. 526, 527-8 (1997) 
[under the "law of the case" doctrine, appellate courts 
generally will not review or reconsider issues that have 
already been decided in a previous appeal of the same case, 
and therefore, Board is not free to do anything contrary to 
the Court's prior action with respect to the same claim].  
That being said, the Board finds that Court's determination 
persuasive.  After having carefully considered the matter, 
and for reasons expressed immediately below, the Board finds 
that the statement received by the RO from the veteran on 
April 4, 1969 constituted an unacted-upon claim for service 
connection for toxoplasmosis; therefore, the effective date 
for the grant of service connection for toxoplasmosis is 
April 4, 1969.

VA's statutory duty to assist means that VA must liberally 
read all documents submitted to include all issues presented.  
See EF v. Derwinski, 1 Vet. App. 324, 326 (1991).  Given that 
the veteran had toxoplasmosis in service, his September 1969 
claim was clearly a claim for service connection for that 
disorder even though he only specifically claimed service 
connection for malaria and a skin condition.  
The veteran who was not a medical professional, cannot be 
assumed to be able to precisely delineate the disability for 
which he sought service connection.  It is clear that he was 
seeking service connection for toxoplasmosis in 1969.

The September 1969 RO rating decision did not expressly deny 
service connection for toxoplasmosis, and the notice of that 
rating decision supports that conclusion in that there is no 
mention of a denial of service connection for toxoplasmosis.  
The veteran did not subsequently withdraw his claim of 
entitlement to service connection for toxoplasmosis.  In 
fact, the veteran's representative expressly raised service 
connection for that disorder in an April 1972 claim.  Again, 
VA did not adjudicate the issue of service connection for 
toxoplasmosis in the July 1972 rating decision.  

In short, the agency of original jurisdiction was remiss in 
1969 (and again in 1972) in not identifying the veteran's 
disability as toxoplasmosis and adjudicating that claim.  

Because the claim for service connection for toxoplasmosis 
received on April 9, 1969 was unadjudicated and remained 
pending on March 28, 1994, the effective date for the grant 
of service connection for toxoplasmosis is April 9, 1969.

The final matter is whether the veteran is entitled to an 
effective date prior to April 9, 1969.  The Board has 
carefully reviewed the record and can identify no prior 
claim, formal or informal, of entitlement to service 
connection for toxoplasmosis.  See Servello v. Derwinski, 3 
Vet. App. 196 (1992) [the Board must look at all 
communications that can be interpreted as a claim, formal or 
informal, for VA benefits].  Neither the appellant nor her 
representative has identified any such communication or 
document.
 
The veteran left military service in November 1966.  He did 
not file his initial claim for service connection for 
toxoplasmosis until over two years later, in April 1969.  
Since he did not file his initial claim for service 
connection within one year after his separation from service, 
he (and therefore the appellant on an accrued basis) was not 
entitled to an effective date for the grant of service 
connection as of the day after he was separated from service 
under 38 C.F.R. § 3.400(b).

To some degree, the appellant appears to be raising an 
argument couched in equity in that she contends that the 
veteran had toxoplasmosis since discharge in 1966 and so he 
should have received compensation from then on.  However, the 
Board is bound by the law and is without authority to grant 
benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104 
(West 2002); see also Harvey v. Brown, 6 Vet. App. 416, 425 
(1994).  As explained above, the Board has decided this case 
based on the law and regulations.  Specifically, the 
effective date of service connection is based on the date 
that a claim therefor was filed, not the date the disability 
first existed.  See 38 C.F.R. § 3.400 (2007).  

The Board further observes that "no equities, no matter how 
compelling, can create a right to payment out of the United 
States Treasury which has not been provided for by Congress."  
See Smith v. Derwinski, 2 Vet. App. 429, 432-33 (1992) 
[citing Office of Personnel Management v. Richmond, 496 U.S. 
414, 426 (1990)].  For reasons explained above, the effective 
date assigned in this case is dictated by the date of filing 
of the veteran's claim on April 9, 1969.

Conclusion

For reasons stated above, the Board finds that the effective 
date for the grant of service connection for toxoplasmosis is 
April 9, 1969, the date of receipt of the veteran's claim of 
entitlement to service connection for toxoplasmosis.  To that 
extent, the appeal is allowed.


ORDER

An earlier effective date of April 9, 1969 is assigned for 
the grant of service connection for toxoplasmosis, for the 
purpose of accrued benefits.  


REMAND

2.  Entitlement to an increased disability rating for the 
service-connected toxoplasmosis, currently evaluated as 30 
percent disabling, for the purpose of accrued benefits.

The appellant also seeks, on an accrued basis, a higher 
disability rating for the service-connected toxoplasmosis.  
After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
claim must be remanded for further development.

The veteran's increased rating claim was pending as of the 
time of his death in December 2002.  The increased rating 
claim involves an appeal of an initial rating.  The Court has 
held that an appeal from an initial rating is a separate and 
distinct claim from a claim for an increased rating.  At the 
time of an initial rating, separate ratings can be assigned 
for separate periods of time based on facts found, a practice 
known as "staged ratings."  See Fenderson v. West, 12 Vet. 
App. 119, 126 (1999).
Compare Francisco v. Brown, 7 Vet. App. 55 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  

In light of the Board's grant of an earlier effective date 
for service connection for toxoplasmosis, the posture of the 
initial increased rating claim for purposes of accrued 
benefits has been dramatically changed.  The Board's grant 
results in over a 37 year time period in which service 
connection is now in effect.  Pursuant to Fenderson, ratings 
must be assigned for the entire period.  

The agency of original jurisdiction obviously has not had the 
opportunity to evaluate the veteran's toxoplasmosis going 
back to April 1969.  In addition, effective August 30, 1996, 
VA revised the criteria for evaluating infectious diseases, 
immune disorders, and nutritional deficiencies.  See 61 Fed. 
Reg. 39873 (1996).  The RO did not consider the appellant's 
claim under the revised criteria.  In short, the Board 
believes that the appellant would be prejudiced if this 
matter as not returned to the AOJ for initial consideration.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Therefore, the 
Board will accord the appellant due process by requiring the 
AOJ to readjudicate this matter.

Accrued benefits claims are based on evidence in VA's 
possession on or before the date of the beneficiary's death, 
even if such evidence was not physically located in the VA 
claims folder on or before the date of death, in support of a 
claim for VA benefits pending on the date of death.  See 
38 C.F.R. § 3.1000(d)(4) (2007); see also Bell v. Derwinski, 
2 Vet. App. 611, 613 (1992).  The veteran received VA 
treatment for his alleged symptoms of toxoplasmosis; however, 
it is unclear whether all such records have been obtained.  
Such records, if existing, must be obtained.

Accordingly, this issue is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should ask the appellant to 
identify, if possible, all VA treatment 
for the veteran's toxoplasmosis from 
April 1969 to December 2002.  VBA should 
attempt to obtain any identified VA 
treatment records from April 1969 to 
December 2002 which are not already 
associated with the veteran's claims 
file.  Notwithstanding the appellant's 
response, VBA should request treatment 
records pertaining to the veteran from 
the Mount Vernon VAMC (particularly from 
1992 to December 2002) and from the 
Columbia VAMC (particularly from July 
1995 to December 2002).  Any such records 
should be associated with the veteran's 
VA claims folder.

2.  After undertaking any additional 
development it deems necessary, VBA 
should again review the record and 
readjudicate the appellant's claim, to 
include consideration of staged ratings 
and the current and former schedular 
criteria for evaluating infectious 
diseases, immune disorders, and 
nutritional deficiencies.  If the 
decision remains unfavorable to the 
appellant, in whole or in part, a 
supplemental statement of the case (SSOC) 
should be prepared.  The appellant and 
her representative should be provided 
with the SSOC and an appropriate period 
of time should be allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2007).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


